Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Eugene Tann appeals the magistrate judge’s orders dismissing his 42 U.S.C. § 1983 (2006) complaint for failure to effect service of process and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. Tann v. Fisher, No. 1:11-cv-00121-PWG (D. Md., July 11 & August 26, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.